Statement by the President
I have several things to say as we begin. There are five brief points.
Thursday, 27 January, will mark the 66th anniversary of the liberation of the Auschwitz-Birkenau German Nazi concentration and extermination camp. Every year on this day, we honour the memory of the more than 1 million people who were murdered there. This gives us the strength to work together to build a peaceful future for a united Europe, a Europe which will not experience such nightmares again.
Secondly, on 13 January, the people of Lithuania celebrated the 20th anniversary of 'Bloody Sunday', when the Soviet army tried to overthrow the democratically elected government of the independent Lithuania. Lithuanians defended their liberty, and today enjoy equal rights as members of the Euro-Atlantic community. In remembering this anniversary, an anniversary which is important for Europe, we express solidarity, today, with the people of Belarus, who are also our neighbours, and who are still waiting for freedom and democracy to come to their country.
Thirdly, on 23 December 2010, the European Union ratified the United Nations Convention on the Rights of Persons with Disabilities. The Convention, together with the European Commission's disability strategy, will enable equal civil, political and economic rights to be guaranteed by 2020 to the nearly 80 million citizens of the Union who are affected by some kind of disability.
Fourthly, I would also like to reiterate that we are seriously concerned by the disappearance of the Chinese lawyer, Gao Zhisheng. According to the latest reports, he is being mistreated and subjected to torture. The European Parliament has already taken up Mr Zhisheng's case several times. Today, I would like to call upon the Chinese authorities to reveal the place where he is being detained and give details of his state of health.
Finally, since our last meeting before Christmas, the Belgian Presidency has ended, and the leadership of the European Union Council has been assumed by Hungary. We are going to talk about both presidencies during this part-session of Parliament. Since our last meeting, important political events have also taken place. I am thinking of the election in Belarus and the recent clashes in Tunisia. Both of these are on the order of business of our plenary part-session. I would also like to remind everyone that several serious natural disasters struck in the last weeks of the Christmas period. We sympathise with the victims' families, and we would like to express our condolences to them and to the governments of the countries affected.